Citation Nr: 1109354	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  06-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to a rating greater than 50 percent for bilateral pes planus.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the above claim.  In February 2008 and November 2009, the Board remanded the issues listed above for additional development.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), raised as part of the Veteran's claim for entitlement to a rating greater than 50 percent for service-connected pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's pes planus is manifested  by a pronounced flat foot with constant extreme tenderness and severe pain when walking; loss of use of one or both feet has not been shown. 


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5167, 5276, 5284 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated March 2005 and June 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In February 2008, the Board remanded the matter for the purpose of providing the Veteran with additional notice pursuant to the decision of the Court of Appeals for Veterans' Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This notice was sent in May 2008.  As such, VA's duty to notify has been met and the notice action requested by the Board was completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, the Court's decision was subsequently vacated in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) , such that the notice the Board requested is no longer required.      

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  Social Security Administration (SSA) records were also requested, but VA received a negative reply from SSA in June 2005.  After an exhaustive and comprehensive search, SSA was not able to locate the Veteran's records.  As such, VA has fulfilled its duty to attempt to obtain the Veteran's SSA records.  38 C.F.R. § 3.159(c)(2).  The Veteran has not identified any additional records that VA has failed to obtain.  

The Veteran was provided with VA examinations in May 2005 and August 2008.  An additional examination and supplemental opinion were also completed in December 2008 and April 2010 pursuant to the Board's February 2008 and November 2009 remand orders.  The examiner has provided answers to the specific medical questions asked by the Board and the AMC readjudicated the issue in consideration of the regulations pertaining to extraschedular consideration under 38 C.F.R. § 3.321(b), as requested by the Board, such that the requested development has been completed.  See Stegall v. West, 11 Vet. App. at 271.  The Board notes that the AMC does not appear to have considered the applicability of 38 C.F.R. § 4.16(b), as requested by the Board's November 2009 remand order, and that deficiency is addressed in the remand portion of this decision below.   

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issue of entitlement to a higher rating for service-connected pes planus.

II.  Increased Rating

In April 2003, the Veteran was awarded service connection for bilateral pes planus and was assigned a 30 percent rating, effective July 18, 1984, and a 50 percent rating, effective January 11, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Specifically, the RO found that his preexisting pes planus was aggravated by service, and that the pre-service percentage of his disability was zero percent because his condition was asymptomatic before his period of active service.  As such, no deduction pursuant to 38 C.F.R. § 4.22 was found to be necessary.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as described below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45.  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

As noted above, the Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  He is currently rated at 50 percent under this code, which is warranted when there is bilateral pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved with orthopedic shoes or appliances.  This is highest rating under available under this code and the other diagnostic codes pertaining to disabilities of the foot such that neither Diagnostic Code 5276 nor Diagnostic Codes 5277-84 can be of any direct additional benefit to the Veteran. 

Diagnostic Code 5284 does note that actual loss of use the foot should be rated at 40 percent.  Loss of use of the foot is rated at 40 percent under Diagnostic Code 5167, which contains a note explaining that this disability is also ratable under the regulations pertaining to special monthly compensation.  See 38 C.F.R. 
§ 3.350(a)(2); 4.63.  If the Veteran has loss of use of both feet, Diagnostic Code 5110 directs VA to rate the Veteran as 100 percent disabled, in addition to any special monthly compensation benefits.  Therefore, the primary question before the Board is whether the Veteran suffers from loss of use of the feet.

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  Consequently, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion).

The Veteran has regularly sought treatment for his bilateral foot disability through the VA Medical Center (VAMC) in Little Rock, Arkansas.  In April 2004, the Veteran complained of pain in both feet when walking and  requested prescription pain medication as over-the-counter pain relief medication was not effective at treating his pain.  Soaks in Epsom salt water helped to temporarily relieve his pain for an hour or two.  

In February 2005, the Veteran submitted a statement asserting that he has constant pain and sometimes needs help getting out of bed.  He also asserted that he would prefer to work if he was able, but that his pain is so severe that he is forced to lie around most of the day and has problems with the activities of daily living.

In April 2005, the Veteran sought further treatment for his congenital foot deformity.  He complained of bilateral foot pain and asserted that he was not able to walk anywhere because of the pain in his legs, ankles, and feet.  He stated that he could not walk up the steps to his apartment or really anywhere else.  As a result, he reported that he really had no way to get around.  The treatment notes show that neighbors have called the family to report that the Veteran had not been leaving the house and that when he did leave, it was necessary for someone to retrieve him only a block or two from his home.

In May 2005 the Veteran was provided with a VA examination. The Veteran reported his history of foot pain and alleged that he was unable to work due to his foot condition.  Upon examination, he had rigid bilateral medial arches.  The mid-foot bilaterally was rigid to palpitation and the forefoot to rear-foot was also stiff.  Medial arches were flat with weight-bearing.  There was no healed valgus and his gait was antalgic.  The examiner noted that orthosis would be unhelpful due to the extent of the rigidity and flatness of the feet.  X-rays showed marked talonavicular joint subluxation on the right, with pronation.  Laterally, the Veteran lost a talonavicular joint, had a rocker-bottom style foot, and showed advanced degenerative joint disease about the entire tarsus.  On the left, there was also talonavicular joint subluxation with pronation.  There was a lateral flat calcaneal pitch angle, collapsed mid-foot.  There was also contracture of the lesser toes bilaterally.  The diagnosis provided was advanced degenerative joint disease with congenital pes planus.

The examiner gave the opinion that the Veteran's arthritic changes and degenerative joint disease are due to age and time, and that any recent aggravation caused by the Veteran's pes planus relates to the essential structure of the foot, as opposed to any aggravation of his congenital condition that may have occurred in service.

Later that month, the Veteran saw a staff surgeon in orthopedics at the Little Rock VAMC.  The Veteran had 20 degrees of dorsiflexion bilaterally and less than 30 degrees of plantar flexion.  He also had peroneal spasm on the left with attempted subtalar movement and little if any subtalar movement on that side.  There was also little subtalar motion on the right, but no spasm.  The Veteran complained of pain with every step and showed obvious pes planus upon standing.  X-rays showed sclerosis of the navicular, as well as plantar flexion of the talus bilaterally.  There were degenerative changes on the hind-foot bilaterally.  The staff surgeon also noted that the Veteran had orthopedic boots made in the past, but that they did not alleviate his symptoms.  He was not interested in surgery.  A rheumatoid screen was ordered and a follow-up appointment scheduled to discuss the results.  Upon review of the results, his rheumatoid factor was 237, which is positive.  The Veteran was referred to rheumatology for evaluation for a connective tissue disorder.

In June 2005, the Veteran returned for an appointment with the patient care coordinator for management of his flat foot disorder and other conditions.  He reported that he was still unable to do much for himself because of his painful flat feet.  The notes show that he took steady but slow steps using a J handled walking cane.  His ankles were swollen but there was no pedal edema.  The assessment provided was that the Veteran's flat foot condition would most likely continue to worsen and that he was unable to work.      

The Veteran was provided with an additional VA examination in August 2008 in order to assess the current severity of his pes planus and to determine whether his condition caused him to lose the use of his feet bilaterally.  The Veteran reported not being able to walk without pain or stand without pain.  He reported using a wheelchair at all times when he was not in bed, and he reported remaining in bed the majority of the time.  The examiner noted that the Veteran was also being treated for rheumatoid arthritis.  X-rays showed that the talonavicular joint was crushed and the cyma line was completely lost from the right.  Laterally, the Veteran showed a rocker-bottom foot with the talonavicular joint completely lost.  The talar head was plantar flexed.  All findings were bilateral.

The examiner's assessment was that the Veteran has congenital rocker-bottom foot, but that his pain and limitations, which were acknowledged to be considerable, were not from his pes planus, but from his rheumatoid arthritis or another major musculoskeletal and joint disease.  The examiner acknowledged that the Veteran's foot condition would indeed cause considerable limitations, but that other patients that he has seen over the years were still "able to get about."  Additionally, the examiner found that the Veteran's feet have not changed over the last twenty years, even as his reports of pain and functional limitations have increased.

The Veteran had a second examination in December 2008, where the findings upon examination and impression were the same as reported in August 2008.  The examiner provided the opinion that the Veteran's upper body movements and limitations indicate that he has other arthritic problems and limitations beyond his bilateral foot disability.  A supplemental opinion was obtained in April 2010, and the examiner was specifically asked to determine whether, as a result of the Veteran's service-connected bilateral pes planus, no effective function remains other than that which would be equally well-served by a stump and use of a suitable prosthetic appliance.  The examiner explained that because the Veteran has functioning ankle joints, he would be better served by retaining his natural ankle and foot, even though he does have severe rigid pes planus.

In consideration of all the evidence of record, the Board finds that the Veteran has not suffer from loss of use of the foot due to his service-connected bilateral pes planus at any point throughout the appellate period.  Rather, the medical evidence of record indicates that the Veteran's severe pain and resulting immobility are caused by his rheumatoid arthritis or other musculoskeletal condition.  As such, he is not entitled to a higher rating under Diagnostic Codes 5110, 5167, and 5284.  The Board does not doubt the Veteran's reports of severe and limiting pain, and acknowledges that the Veteran is both competent to testify as to that pain, Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and that his testimony is credible as it has been consistent throughout his submitted statements, VA treatment records, and VA examinations.  However, the issue of the anatomical source of the Veteran's pain is a medical question in the face of multiple relevant diagnosed conditions, and, as noted above, the Board may not ignore distinctions between symptomatology attributed to a nonservice-connected disability and a service-connected disability where they appear in the medical record.  Mittleider, 11 Vet. App. at 182; see also Colvin, 1 Vet. App. at 175.  The VA examiner also concluded that because the Veteran has functioning ankle joints, he would be better served by retaining his natural ankle and foot.  As such, the preponderance of the evidence is against finding that the Veteran suffers from loss of use of the foot due to his service-connected bilateral pes planus. 

The extent of the Veteran's pain due to his service-connected condition and the limitations that it places on his functional use of his bilateral feet has been appropriately considered as required by DeLuca in accordance with the findings of the VA examiner.  As noted above, the examiner noted that the Veteran would be expected to experience significant limitations as a result of the pain caused by his service-connected condition, but that his pain from his service-connected condition alone would not cause functional loss of use of the feet.  As such, the Veteran continues to be rated under Diagnostic Code 5276, which does not evaluate the Veteran's foot disability with regard to range of motion.  Therefore, sections 38 C.F.R. §§ 4.40 and 4.45 are inapplicable to his rating under that Diagnostic Code.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Additionally, the rating criteria under DC 5276 specifically contemplate pain on manipulation and use.  Therefore, the Veteran will continue to be rated at 50 percent for bilateral pes planus under Diagnostic Code 5276.
   
The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral pes planus are not shown to cause any impairment that is not already contemplated by the rating criteria.  Diagnostic Code 5276 contemplates a pronounced condition with extreme tenderness and severe spasm, and that condition will not be improved by orthopedic shoes and appliances.  As such, the rating code criteria contemplate a significant degree of functional limitation, specifically the degree of limitation seen in the Veteran's VA treatment records and VA examination reports.  Therefore, the Board finds that the rating criteria reasonably describe his disability and referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted in this case. 

Furthermore, the Board finds that the issue of entitlement to special monthly compensation based on loss of use of the feet is not raised by the record as the Board has found that all the competent medical evidence of record on the issue attributes any loss of use to his nonservice-connected rheumatoid arthritis or other musculoskeletal condition.  Colvin, 1 Vet. App. at 175; see also Sanders v. Principi, 18 Vet. App. 421 (2003) (unpublished table decision) (holding that it is reasonable for the Board to not consider the application of special monthly compensation based upon the loss of use of a lower extremity where the Board's factual finding was that there was no loss of use of the bilateral feet due to the service-connected condition); Hopper v. Nicholson, 24 Vet. App. 197 (2007) (unpublished table decision) (holding that the Board must consider special monthly compensation for loss of use of the bilateral feet when it is raised by the evidence of record, where the Board made "vague" findings without considering the specific criteria of definition of loss of use provided in the special monthly compensation regulations). 

ORDER

A rating higher than 50 percent for bilateral pes planus is denied.





REMAND

Unfortunately, a remand is required before the Board can adjudicate the issue of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran has consistently reported that he is unable to work due to his service-connected condition.  Furthermore, in the April 2010 supplemental opinion provided by the VA examiner, the examiner found that the Veteran would find it difficult to sustain any job that required prolonged weight-bearing of any type.  

It is the policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating,  as is the case here, shall be considered for such a rating on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.   Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Board acknowledges that entitlement to a TDIU was denied by a rating decision dated July 2005.  Significantly, however, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, this aspect of the Veteran's claim for compensation benefits should be developed and addressed on remand.  On remand, the AOJ should address whether a TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16.  Furthermore, the Board requested extraschedular TDIU consideration under 38 C.F.R. § 4.16 in the November 2009 remand order.  As such, the Veteran is also entitled to this consideration under the Court's decision in Stegall v. West, which held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  11 Vet. App. at 271.  For the purpose of clarity upon remand, this issue has been separately captioned on the title page above.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim must be forwarded to the Director, Compensation and Pension Service, for consideration of entitlement to a total rating based on unemployability on an extra-schedular basis in accordance with 38 C.F.R. 
§ 4.16(b).

2.  Then, adjudicate the claim for entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. 
§ 4.16(b).  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


